Bleckley, Judge.
1. When, in an equity cause, au application for a receiver, made in vacation, has been continued till the hearing, and a writ of error to the order of continuance has been sued out, it is competent for the ■ judge, during the term of the superior court, aud before any remittitur from the supreme court has been returned, to bring on the cause for a hearing, as to the application, and to appoint a receiver, though the main case be not heard, and though no new matters bearing on the merits of the application have arisen. To postpone a discretionary remedy, such as that of appointing a receiver, is not to bar it.
2. On the facts contained in the record, the appointment of a receiver was not the usurpation of power, nor the abuse of power.
Judgment affirmed.